

113 HR 3075 IH: Black Metropolis National Heritage Area Study Act
U.S. House of Representatives
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3075IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2013Mr. Rush introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to conduct a study to determine the feasibility of designating the study area as the Black Metropolis National Heritage Area in the State of Illinois, and for other purposes.1.Short titleThis Act may be cited as the Black Metropolis National Heritage Area Study Act.2. FindingsCongress finds the following:(1)The Black Metropolis area on Chicago, Illinois’ South Side has a cohesive and distinctive history as well as an important streetscape that distinguishes the area as worthy of designation as a National Heritage Area.(2)The historic features of Chicago’s Black Metropolis predate the Great Migration of 1916–1919 and illustrate its influence on African-American life in Chicago and the Nation as a result of this demographic phenomenon in which 500,000 African-Americans migrated to the North in search of work and other opportunities, with 50,000 of that aggregate relocating in Chicago.(3)The Black Metropolis, as a setting, witnessed some of the finest accomplishments in African-American contributions to Chicago, the State of Illinois, and the Nation, while its legally and socially proscribed citizens challenged their environment and their Nation to fulfill its promise as a place of opportunity for all.(4)These contributions and accomplishments fall into the following main categories:(A)Business and Entrepreneurial PursuitsWith State Street developing as the Black Metropolis’ “Wall Street”, the area produced two of the largest Black banking operations in the Nation in the Binga State and Douglass National Banks and scores of smaller businesses ranging from print shops to restaurants to clothing stores to hair salons and barbershops.(B)Culture and AestheticsThe area emerged as a musical mecca ranging from jazz to gospel to delta and urban blues to rhythm and blues and was home for institutions such as the George Cleveland Hall Branch Library, which nurtured literary giants such as Langston Hughes, the South Side Community Arts Center, and the DuSable Museum of African American History and Culture.(C)EducationThe area includes the first public secondary school in the State of Illinois built specifically to accommodate the educational needs of African-American students, which opened in 1934 at 4934 South Wabash Avenue and was named in honor of Chicago’s first non-native inhabitant and trader, Jean Baptiste Pointe du Sable, a Black man from Haiti, and whose illustrious graduates include Nat “King” Cole and Chicago Mayor Harold Washington.(D)Governance and PoliticsFrom its political bases in the area’s Second Ward and the First Congressional District, Chicago’s Black Metropolis proved itself a political center for all African-Americans, producing the first African-American to sit in Congress in the 20th century, the Honorable Oscar DePriest, as well as the first African-American Democratic congressman, the Honorable Arthur W. Mitchell, succeeded by Honorable William L. Dawson, the Honorable Ralph H. Metcalfe, the Honorable Bennett M. Stewart, and the Honorable Harold Washington, later the city’s first elected African-American mayor, and the Honorable Charles A. Hayes.(E)Health CareThe area includes Provident Hospital, founded in 1891 by the brilliant African-American surgeon Dr. Daniel Hale Williams and site of the first successful suturing of the human heart by Dr. Williams in 1893.(F)LaborThe area was home to millions of unskilled and semi-skilled African-American workers, including the packinghouse workers who arrived during the Great Migration and constituted 25 percent of the stockyards work force during World War I, and the Pullman porters who represented a full 20 percent of the Nation’s African-American workforce during the early 1900s.(G)Military Life and PatriotismAfrican-American men enlisted in the Union Army on the grounds of Camp Douglass within the Black Metropolis area as part of the 29th Infantry Regiment of the United States Colored Troops, and a generation later trained at the Eighth Regiment Armory nearby before embarking for France as part of what President Wilson referred to as the great crusade to “make the world safe for democracy” during World War I.(H)Recreation and Competitive SportsEarly on, the Nation’s most popular sports (baseball, boxing, football, track and basketball) enjoyed support from the Black Metropolis’ population and drew participants who earned widespread recognition such as Rube Foster, a native Chicagoan, who founded the Negro Baseball League and its local team, the American Giants.(I)Religion and Church ActivismThe area includes Quinn Chapel African Methodist Episcopal (A.M.E) Church, an antebellum center of abolitionist activity, and a major station on the Underground Railroad, and with emancipation, there was another religious movement to provide and protect the civil rights of all citizens led by Black Metropolis churches such as Quinn Chapel and Bethel A.M.E.(J)Social Justice and Civil RightsIt was from within the Black Metropolis area in the early 20th century that Ida B. Wells-Barnett waged her crusade for justice for African-Americans and women and worked to establish the first National Association for the Advancement of Colored People branch in that group’s national network in 1912.(K)StreetscapesThe area includes many historic locations, including those along State Street and 35th Street, ranging from the Overton Hygienic Manufacturing Building at 3617 South State Street and the Chicago Bee Building at 3647 South State Street (both designated as Chicago City Landmarks) to Liberty Life Insurance Company at 3501 South Parkway and a monument and park dedicated to United States Senator Stephen Douglas (designated as a State Landmark) at Lake Park Avenue and 35th Street, green and public spaces, stretching from Chicago’s lakefront to historic park and boulevard systems to the West, and is now the proposed site for the 2016 Olympics in the City of Chicago’s bid to host this event.3.DefinitionsIn this Act:(1)Heritage areaThe term Heritage Area means the Black Metropolis National Heritage Area.(2)SecretaryThe term Secretary means the Secretary of the Interior.(3)Study areaThe term study area means the region bounded as follows:(A)18th Street on the North and 22nd Street on the South, from Lake Michigan on the East to Wentworth Avenue to the West.(B)22nd Street on the North to 35th Street on the South, from Lake Michigan on the East to the Dan Ryan Expressway on the West.(C)35th Street on the North and 47th Street on the South, from Lake Michigan on the East to the B&O Railroad (Stewart Avenue) on the West.(D)47th Street on the North to 55th Street on the South, from Cottage Grove Avenue on the East to the Dan Ryan Expressway on the West.(E)55th Street on the North to 67th Street on the South, from State Street on the West to Cottage Grove Avenue/South Chicago Avenue on the East.(F)67th Street on the North to 71st Street on the South, from Cottage Grove Avenue/South Chicago Avenue on the West to the Metra Railroad tracks on the East.4.Black metropolis National heritage area study(a)In GeneralThe Secretary, in consultation with the managers of any Federal land within the Heritage Area, appropriate State and local governmental agencies, and any interested organizations, shall conduct a study to determine the feasibility of designating the study area as the Black Metropolis National Heritage Area.(b)RequirementsThe study shall include analysis, documentation, and determinations on whether—(1)the study area—(A)has an assemblage of natural, historic, cultural, educational, scenic, or recreational resources that together are nationally important to the heritage of the United States;(B)represents distinctive aspects of the heritage of the United States worthy of recognition, conservation, interpretation, and continuing use;(C)is best managed through agreements between public and private entities at the local or regional level;(D)reflects traditions, customs, beliefs, and folklife that are a valuable part of the heritage of the United States;(E)provides outstanding opportunities to conserve natural, historical, cultural, or scenic features;(F)provides outstanding recreational and educational opportunities; and(G)has resources and traditional uses that have national importance;(2)residents, business interests, nonprofit organizations, the Federal Government (including relevant Federal land management agencies), and State, local, and tribal governments within the study area—(A)are involved in the planning; and(B)have demonstrated significant support through letters and other means for designation and management of the Heritage Area; and(3)the study area has been identified and supported by the public, private business, and local and State agencies.5.ReportNot later than 3 fiscal years after the date on which funds are made available to carry out the this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes the findings, conclusions, and recommendations of the Secretary with respect to the study.